DETAILED ACTION
	This is a non-final office action in response to RCE filed 03/07/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the previous claim objection. Applicant's arguments filed 02/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alaniz (US 20150100179).
Regarding claim 1, Alaniz teaches an information processing device comprising a processor ([0039] “a computing device 102 with provisions for processing, communicating, and interacting with various components of a vehicle”) configured to 
generate a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0105] discusses determining maneuver paths for an autonomous vehicle and further states “The maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment.” With [0109] further stating “The spatial environment and maneuver paths can be based on a temporal parameter and/or a future position.” Where temporal parameters and/or future positions are interpreted as a traveling schedule); 
generate a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0053] “the output device can include screen projection in the vehicle 200 implementing a CAVE Automatic Virtual Environment. For example, the vehicle 200 can include one or more areas (not shown) to display a virtual view generated by the VR engine 116 to the vehicle occupant 202.” With [0104] stating that the exemplary method includes similar components to those previously described in the specification); and 
generate the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle when the autonomous vehicle travels in accordance with the traveling plan and at least a part of a content of the moving image to be displayed on the display during traveling are coordinated with each other ([0103] states “the systems and methods for dynamic in-vehicle virtual reality can be bi-directional, in which data from the virtual reality environment affects the vehicle and vehicle control (e.g., the vehicle's motion and movement).” With [0112] further stating “the virtual view 1200 is generated based on the vehicle data 318, the user data 320 and the virtual world model 310, the virtual world model 310 including one or more components that define the virtual view 1100”).

Regarding claim 2, Alaniz teaches the processor is configured to generate control information with which the behavior of the autonomous vehicle during the traveling is controlled ([0103] states “the virtual reality environment have an impact on real world driving by controlling one or more vehicle systems of the vehicle”); and 
the processor is configured to alter a content of the moving image during the traveling of the autonomous vehicle, based on the control information, such that the moving image is coordinated with the behavior of the autonomous vehicle ([0110] states the method includes “updating a virtual view based on the spatial environment and the maneuver paths. Updating the virtual view can include augmenting one or more components of a virtual world model to indicate the spatial environment and the maneuver paths” where [0040] discusses the virtual reality engine being included in the processor 104).
Regarding claim 3, Alaniz teaches the processor is configured to acquire content information including an acceleration, a deceleration, a yaw rate, a pitch rate or a roll rate that needs to be generated in the autonomous vehicle to correspond to a content of the moving image ([0070] states that the dynamic VR data module generates a virtual view based on vehicle data with [0066] describing the vehicle data as including “the dynamics of the vehicle and the motion of vehicle (e.g., velocity, direction, acceleration, yaw rate, steering rate, steering angles)”); and 
the processor is configured to generate the traveling plan based on the content information such that the acceleration, the deceleration, the yaw rate, the pitch rate or the roll rate that is generated in the autonomous vehicle during the traveling corresponds to the content of the moving image at least at a time point ([0116] discusses generating a vehicle maneuver request, stating “the vehicle maneuver request can include a temporal element, for example a time at which the vehicle maneuver is to be executed” with the request including a desired controlled change in movement and or direction of the vehicle where a change in movement is interpreted as an acceleration or a deceleration and a change of direction is interpreted as a yaw, pitch or roll rate and with [0117] stating this maneuver can be received from a user or from a VR engine).

Regarding claim 4, Alaniz teaches an autonomous vehicle ([0035] discusses the exemplary vehicle referring to an autonomous vehicle) comprising: 
the information processing device according to claim 1 (virtual reality data module 302 of processor 104); and 
the display ([0108] “an output device 124 displaying a virtual view”).

Regarding claim 5, Alaniz teaches an information processing method in which a computer ([0039] “a computing device 102 with provisions for processing, communicating, and interacting with various components of a vehicle”) executes: 
generating a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0105] discusses determining maneuver paths for an autonomous vehicle and further states “The maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment.” With [0109] further stating “The spatial environment and maneuver paths can be based on a temporal parameter and/or a future position.” Where temporal parameters and/or future positions are interpreted as a traveling schedule);
generating a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0053] “the output device can include screen projection in the vehicle 200 implementing a CAVE Automatic Virtual Environment. For example, the vehicle 200 can include one or more areas (not shown) to display a virtual view generated by the VR engine 116 to the vehicle occupant 202.” With [0104] stating that the exemplary method includes similar components to those previously described in the specification); and
generating the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle when the autonomous vehicle travels in accordance with the traveling plan and at least a part of a content of the moving image to be displayed on the display during traveling are coordinated with each other ([0103] states “the systems and methods for dynamic in-vehicle virtual reality can be bi-directional, in which data from the virtual reality environment affects the vehicle and vehicle control (e.g., the vehicle's motion and movement).” With [0112] further stating “the virtual view 1200 is generated based on the vehicle data 318, the user data 320 and the virtual world model 310, the virtual world model 310 including one or more components that define the virtual view 1100”).

Regarding claim 6, Alaniz teaches a non-transitory computer readable storage medium have stored thereon instructions that, when executed by a processor (computing device 102 where [0134] states “[0134] The embodiments discussed herein may also be described and implemented in the context of non-transitory computer-readable storage medium storing computer-executable instructions”), causes the processor to: 
generate a traveling plan for an autonomous vehicle, the traveling plan including a traveling route and a traveling schedule ([0105] discusses determining maneuver paths for an autonomous vehicle and further states “The maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment.” With [0109] further stating “The spatial environment and maneuver paths can be based on a temporal parameter and/or a future position.” Where temporal parameters and/or future positions are interpreted as a traveling schedule);
generate a moving image to be displayed on a display that is in a vehicle cabin of the autonomous vehicle ([0053] “the output device can include screen projection in the vehicle 200 implementing a CAVE Automatic Virtual Environment. For example, the vehicle 200 can include one or more areas (not shown) to display a virtual view generated by the VR engine 116 to the vehicle occupant 202.” With [0104] stating that the exemplary method includes similar components to those previously described in the specification); and
generate the traveling plan or the moving image such that at least a part of a behavior of the autonomous vehicle when the autonomous vehicle travels in accordance with the traveling plan and at least a part of a content of the moving image to be displayed on the display during traveling are coordinated with each other ([0103] states “the systems and methods for dynamic in-vehicle virtual reality can be bi-directional, in which data from the virtual reality environment affects the vehicle and vehicle control (e.g., the vehicle's motion and movement).” With [0112] further stating “the virtual view 1200 is generated based on the vehicle data 318, the user data 320 and the virtual world model 310, the virtual world model 310 including one or more components that define the virtual view 1100”).

Regarding claim 7, Alaniz teaches the processor is configured to change a movement direction of a viewpoint in the moving image to be coordinated with the change of the movement direction of the autonomous vehicle on the traveling route ([0078] discusses the virtual engine including the view class node to define the virtual view stating “view class node 402 can include a property, for example, transform class node that defines the position, the rotation and or the scale of an object. Based on at least one of the vehicle data and the user data, the transform class node can be augmented to change the position, rotation and or scale of the object” with [0100] further giving an example of presenting a virtual point of view to the vehicle occupant based on the location and orientation of the vehicle and vehicle occupant).

Regarding claim 8, Alaniz teaches the processor is configured to select, among a plurality of routes leading from a current position of the autonomous vehicle to a destination of the autonomous vehicle ([0118] discusses determining one or more vehicle maneuver paths with [0105] stating “maneuver paths for the vehicle define real world vehicle paths (e.g., a motion path, a way, or course taken) in traveling from one point to another point, and can be within the spatial environment. The maneuver paths can include direction and speed of the vehicle” and with [0122] further stating that the selected maneuver path can be determined based on the spatial environment and available maneuver paths), a route as the traveling route in which acceleration/deceleration or yaw rate, pitch rate, or roll rate occurring in the autonomous vehicle during driving periods, at least in part of time, to the content of the moving image ([0116] discusses generating a vehicle maneuver request with the request including a desired controlled change in movement and or direction of the vehicle where a change in movement is interpreted as an acceleration or a deceleration and a change of direction is interpreted as a yaw, pitch or roll rate and with [0117] stating “the desired vehicle maneuver can be automatically determined by the VR engine 116 based on a current virtual view displayed on the output device 124 and/or a virtual world model 310”), and the processor is configured to create a traveling plan based on the selected travelling route ([0125] discusses determining the vehicle systems required to implement the vehicle maneuver path based on the VR module).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kuehne (US 20220003995) teaches a virtual reality display changing based on declaration of a motor vehicle and Nohara (US 20200150444) teaches changing a viewpoint of an image according to the acceleration of a vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664